UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 08/31/2009 The following Form N-Q relates only to Dreyfus Equity Income Fund and Dreyfus Emerging Markets Debt Local Currency Fund, each a series of the Registrant, and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Debt Local Currency Fund August 31, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes75.5% Rate (%) Date Amount ($) Value ($) Foreign/Governmental Arab Republic of Egypt, Sr. Unscd. Notes EGP 8.75 7/18/12 925,000 a,b 164,850 Brazil Notas do Tesouro Nacional, Notes, Ser. B BRL 6.00 5/15/11 151,000 b 1,511,391 Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/12 71,000 b 374,184 Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/17 315,000 b 1,483,844 Hungary Government, Bonds, Ser. 19/A HUF 6.50 6/24/19 132,500,000 b 611,163 Hungary Government, Bonds, Ser. 17/B HUF 6.75 2/24/17 37,030,000 b 177,466 Hungary Government, Bonds, Ser. 15/A HUF 8.00 2/12/15 238,000,000 b 1,241,267 Indonesia Government, Bonds, Ser. FR36 IDR 11.50 9/15/19 3,900,000,000 b 413,595 Malaysian Government, Bonds, Ser. 2/03 MYR 4.24 2/7/18 1,820,000 b 524,301 Malaysian Government, Bonds, Ser. 0902 MYR 4.38 11/29/19 865,000 b 249,577 Malaysian Government, Bonds, Ser. 2/04 MYR 5.09 4/30/14 1,205,000 b 364,249 Mexican Bonos, Bonds, Ser. M10 MXN 7.75 12/14/17 3,240,000 b 238,228 Mexican Bonos, Bonds, Ser. M20 MXN 10.00 12/5/24 8,585,000 b 728,304 Mexican Bonos, Bonds, Ser. M 30 MXN 10.00 11/20/36 1,725,000 b 142,903 Peru Government, Bonds PEN 6.90 8/12/37 1,470,000 b 529,887 Peru Government, Bonds, Ser. 7 PEN 8.60 8/12/17 1,075,000 b 446,792 Poland Government, Bonds, Ser. 1017 PLN 5.25 10/25/17 650,000 b 216,815 Poland Government, Bonds, Ser. 0922 PLN 5.75 9/23/22 1,675,000 b 565,830 Poland Government, Bonds, Ser. 1015 PLN 6.25 10/24/15 810,000 b 290,932 Republic of Colombia, Unsub. Bonds COP 9.85 6/28/27 997,000,000 b 509,102 Republic of Colombia, Unsub. Notes COP 12.00 10/22/15 425,000,000 b 242,937 South Africa Government, Bonds, Ser. R207 ZAR 7.25 1/15/20 1,050,000 b 121,159 South Africa Government, Bonds, Ser. R206 ZAR 7.50 1/15/14 12,175,000 b 1,519,627 South Africa Government, Bonds, Ser. R203 ZAR 8.25 9/15/17 1,900,000 b 238,429 South Africa Government, Sr. Unscd. Bonds, Ser. R201 ZAR 8.75 12/21/14 450,000 b 59,083 South Africa Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 1,450,000 b 214,765 South Africa Government, Bonds, Ser. R157 ZAR 13.50 9/15/15 3,255,000 b 522,574 Thailand Government, Bonds THB 3.88 6/13/19 12,985,000 b 382,723 Thailand Government, Bonds THB 5.13 3/13/18 16,330,000 b 530,908 Turkey Government, Bonds TRY 0.00 4/14/10 175,000 b,c 110,647 Turkey Government, Bonds, Ser. CPI TRY 10.00 2/15/12 625,000 b 553,266 Turkey Government, Bonds TRY 14.00 1/19/11 2,985,000 b 2,103,290 Turkey Government, Bonds TRY 14.00 9/26/12 100,000 b 72,175 Turkey Government, Bonds TRY 8/28/13 100,000 b Uruguay Government, Sr. Unscd. Bonds UYU 9/14/18 2,454,545 b Total Bonds and Notes (cost $16,443,833) Other Investment17.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,172,000) 4,172,000 d Total Investments (cost $20,615,833) 93.3% Cash and Receivables (Net) 6.7% Net Assets 100.0% a Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2009, this security amounted to $164,850 or 0.7% of net assets. b Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real COPColombian Peso EGPEgyptian Pound HUFHungary Forint IDRIndonesian Rupiah MXNMexican New Peso MYRMalaysian Ringgit PENPeruvian New Sol PLNPoland Zloty THBThai Bhat TRYTurkish Lira UYUUruguayan New Peso ZARSouth African Rand c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Investment in affiliated money market mutual fund. At August 31, 2009, the aggregate cost of investment securities for income tax purposes was $20,615,833. Net unrealized appreciation on investments was $1,225,337 of which $1,632,977 related to appreciated investment securities and $407,640 related to depreciated investment securities. At August 31, 2009, the fund held the following forward foreign currency exchange contracts: Unrealized Appreciation/ Forward Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost Value ($) at 8/31/2009 ($) Purchases: Thai Bhat, expiring 9/25/2009 33,700,000 988,734 990,410 1,676 Euro, expiring 9/25/2009 175,000 250,495 250,888 393 Argentine Peso, expiring 2/22/2010 465,000 112,048 112,357 309 Chilean Peso, expiring 11/25/2009 866,950,000 1,598,654 1,573,646 (25,008) Mexican New Peso, expiring 9/25/2009 600,000 46,407 44,787 (1,620) Mexican New Peso, expiring 9/25/2009 870,000 67,450 64,942 (2,508) Mexican New Peso, expiring 9/25/2009 13,810,000 1,038,424 1,030,854 (7,570) Egyptian Pound, expiring 10/22/2009 200,000 33,168 35,837 2,669 Egyptian Pound, expiring 10/22/2009 530,000 89,076 94,968 5,892 Egyptian Pound, expiring 10/22/2009 260,000 43,624 46,588 2,964 Egyptian Pound, expiring 10/22/2009 270,000 46,352 48,380 2,028 Egyptian Pound, expiring 10/22/2009 120,000 21,583 21,502 (81) Egyptian Pound, expiring 10/22/2009 490,000 87,034 87,800 766 Malaysian Ringgit, expiring 9/25/2009 6,100,000 1,734,285 1,730,306 (3,979) Russian Ruble, expiring 12/11/2009 5,225,000 151,625 160,219 8,594 Russian Ruble, expiring 4/16/2010 10,350,000 276,147 306,241 30,094 Russian Ruble, expiring 4/16/2010 680,000 20,136 20,120 (16) Russian Ruble, expiring 8/12/2010 2,000,000 55,991 57,060 1,069 Indian Rupee, expiring 9/25/2009 2,810,000 57,618 57,453 (165) Peruvian New Sol, expiring 9/25/2009 270,000 91,124 91,361 237 Peruvian New Sol, expiring 11/25/2009 1,705,000 575,042 576,294 1,252 South Korea Won, expiring 9/25/2009 357,830,000 286,378 286,448 70 Poland Zloty, expiring 9/25/2009 2,915,000 1,024,820 1,017,877 (6,943) Poland Zloty, expiring 9/25/2009 600,000 210,526 209,511 (1,015) Sales: Proceeds ($) Hungary Forint, expiring 9/25/2009 1,950,000 10,359 10,217 142 Turkish Lira, expiring 9/25/2009 865,000 577,051 573,494 3,557 Chilean Peso, expiring 11/25/2009 64,660,000 117,191 117,368 (177) Colombian Peso, expiring 11/25/2009 464,310,000 227,715 222,690 5,025 Colombian Peso, expiring 11/25/2009 73,365,000 35,153 35,187 (34) South African Rand, expiring 9/25/2009 4,515,000 575,599 577,592 (1,993) Brazilian Real, expiring 9/25/2009 1,105,000 599,078 583,682 15,396 Brazilian Real, expiring 9/25/2009 530,000 287,341 279,956 7,385 Malaysian Ringgit, expiring 9/25/2009 2,045,000 581,412 580,078 1,334 Indonesian Rupiah, expiring 9/25/2009 2,245,000,000 219,238 221,671 (2,433) Peruvian New Sol, expiring 11/25/2009 520,000 176,092 175,761 331 Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2009 in valuing the fund's investments: The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities ( FAS 161 ). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), swaps and forward currency exchange contracts are valued each business day by an independent pricing service (the Service ) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts ( forward contracts ) are valued at the forward rate. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads an interest rates. Forward Foreign Currency Exchange Contracts: The fund may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of an investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contracts increase between the date the forward contracts are opened and the date the forward contracts are closed. The fund realizes a gain if the value of the contracts decrease between those dates. With respect to purchases of forward contracts, the fund would incur a loss if the value of the contracts decrease between the date the forward contracts are opened and the date the forward contracts are closed. The fund realizes a gain if the value of the contracts increase between those dates. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Equity Income Fund August 31, 2009 (Unaudited) Common Stocks97.8% Shares Value ($) Consumer Discretionary9.4% Barnes & Noble Family Dollar Stores Foot Locker H & R Block Interactive Data McDonald's McGraw-Hill Regal Entertainment Group, Cl. A Ross Stores Sherwin-Williams Snap-On Time Warner TJX Cos. VF Walt Disney Consumer Staples12.3% Archer-Daniels-Midland Campbell Soup Coca-Cola ConAgra Foods H.J. Heinz 25 Herbalife 25 Kellogg 25 Kimberly-Clark Kroger Lorillard McCormick & Co. PepsiCo Philip Morris International Procter & Gamble Reynolds American Safeway Wal-Mart Stores Walgreen Energy11.5% BP, ADR Chevron ConocoPhillips ENSCO International Exxon Mobil Frontline Marathon Oil Occidental Petroleum 35 Patterson-UTI Energy Valero Energy Financial13.6% Aflac American Express Bank of America Barclays, ADR 160 a CapitalSource Charles Schwab Chubb 50 Citigroup Deutsche Bank 75 Discover Financial Services Federated Investors, Cl. B Goldman Sachs Group ING Groep, ADR 210 a JPMorgan Chase & Co. Moody's Morgan Stanley OneBeacon Insurance Group, Cl. A People's United Financial Progressive 370 a Prudential Financial Public Storage 75 Ventas Wells Fargo & Co. Health Care13.1% Aetna Becton, Dickinson & Co. Biovail Bristol-Myers Squibb 75 CIGNA Covidien 75 Eli Lilly & Co. Humana 210 a IMS Health Johnson & Johnson McKesson Pfizer Quest Diagnostics UnitedHealth Group 160 4,480 Wyeth 170 8,135 Industrial9.5% 3M 150 10,815 Burlington Northern Santa Fe 75 6,226 CSX 110 4,675 Equifax 110 3,040 Expeditors International Washington 225 7,348 FedEx 50 3,435 General Dynamics 135 7,991 General Electric 405 5,630 Joy Global 110 4,274 Lockheed Martin 210 15,746 Northrop Grumman 350 17,084 Pitney Bowes 345 7,711 Raytheon 420 19,816 Tyco International 200 6,338 Waste Management 135 4,041 Information Technology16.4% Accenture, Cl. A 455 15,015 ADTRAN 320 7,277 Analog Devices 320 9,040 Applied Materials 705 9,292 CA 150 3,343 FactSet Research Systems 110 6,054 Hewlett-Packard 320 14,365 Imation 235 2,021 Infosys Technologies, ADR 260 11,240 International Business Machines 285 33,644 Maxim Integrated Products 260 4,883 Microchip Technology 285 7,567 Microsoft 1,055 26,006 QUALCOMM 320 14,854 Taiwan Semiconductor Manufacturing, ADR 1,160 12,412 Telefonaktiebolaget LM Ericsson, ADR 930 8,909 Texas Instruments 845 20,779 Western Union 420 7,577 Materials3.9% Cliffs Natural Resources 400 10,124 Dow Chemical 420 8,942 Freeport-McMoRan Copper & Gold 25 1,575 International Paper Methanex Reliance Steel & Aluminum Walter Energy 75 Wausau Paper Telecommunication Services2.8% AT & T BCE Frontier Communications Utilities5.3% American Water Works Atmos Energy Duke Energy FPL Group OGE Energy 75 PG & E Pinnacle West Capital Sempra Energy 85 Total Investments (cost $1,444,312) 97.8% Cash and Receivables (Net) 2.2% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. At August 31, 2009, the aggregate cost of investment securities for income tax purposes was $1,444,312. Net unrealized depreciation on investments was $169,659 of which $67,625 related to appreciated investment securities and $237,284 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2009 in valuing the fund's investments: The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities ( FAS 161 ). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period, FAS 161 disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ J. David Officer J. David Officer President Date: October 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: October 28, 2009 By: /s/ James Windels James Windels Treasurer Date: October 28, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
